ORDER
PER CURIAM.
Dwayne A. Jackson appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. He alleges his plea counsel provided ineffective assistance by advising him to plead guilty without investigating the facts or researching the law and by failing to request a mental evaluation.
*836Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).